FILED
                           NOT FOR PUBLICATION                               DEC 31 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50464

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00583-PA-1

 v.
                                                 MEMORANDUM*
TATIANA ZAGOROVSKAYA,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                     Argued and Submitted December 10, 2015
                               Pasadena, California

Before: REINHARDT, LUCERO**, and NGUYEN, Circuit Judges.

      Tatiana Zagorovskaya appeals her conviction for violation of 41 C.F.R. §

102-74.390(a), which prohibits all persons who “enter[] in or on [f]ederal




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Carlos F. Lucero, Circuit Judge for the U.S. Court of
Appeals for the Tenth Circuit, sitting by designation.
property” from exhibiting “conduct” that creates a nuisance. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

      1. Viewing the evidence in the light most favorable to the government, as

we must, see United States v. Nevils, 598 F.3d 1158, 1163-65 (9th Cir. 2010) (en

banc), the evidence was sufficient to sustain Zagorovskaya’s conviction. Based on

the witness testimony and photographic evidence in the record, a rational trier of

fact could have concluded that GSA-controlled property included the lobby outside

the immigration courtrooms. In any event, Zagorovskaya’s criminal conduct

occurred on both sides of the GSA security checkpoint.

      2. Likewise, there was sufficient evidence to find that Zagorvoskaya

“knowingly” engaged in the conduct proscribed by 41 C.F.R. § 102-74.390(a). See

United States v. Brice, 926 F.2d 925, 929-30 (9th Cir. 1991). Multiple witnesses

testified that they heard Zagorovskaya threaten to kill Officer Valadez in English,

and that Zagorovskaya threw a hair clip at Officer Valadez during the security

screening process. To the extent Zagorovskaya argues that she cannot be

convicted because she did not know that throwing her hair clip or threatening to

kill a security officer actually constituted a “nuisance” prohibited by regulation,

she is wrong. See, e.g., Elonis v. United States, 135 S. Ct. 2001, 2009 (2015)

(“The familiar maxim ‘ignorance of the law is no excuse’ typically holds true.


                                           2
Instead, our cases have explained that a defendant generally must ‘know the facts

that make his conduct fit the definition of the offense,’ . . . even if he does not

know that those facts give rise to a crime.”) (quoting Staples v. United States, 511

U.S. 600, 608 n.3 (1994)).

      3. Because Zagorovskaya’s conduct unambiguously falls within the

prohibition against creating a nuisance on federal property, her vagueness

challenge fails. See, e.g., United States v. Szabo, 760 F.3d 997, 1003 (9th Cir.

2014) (“We consider whether a statute is vague as applied to the particular facts at

issue, for ‘[a] plaintiff who engages in some conduct that is clearly proscribed

cannot complain of the vagueness of the law as applied to the conduct of others.’”)

(citation omitted); United States v. Agront, 773 F.3d 192, 197-99 (9th Cir. 2014).

      4. The nuisance prohibition in 41 C.F.R. § 102-74.390(a), which applies

only to persons “entering in or on [f]ederal property,” is not overbroad in violation

of the First Amendment. Indeed, “[r]arely, if ever, will an overbreadth challenge

succeed against a law or regulation that is not specifically addressed to speech or to

conduct necessarily associated with speech (such as picketing or demonstrating).”

Virginia v. Hicks, 553 U.S. 113, 124 (2003); see also, e.g., Brice, 926 F.2d at 931

(rejecting comparable overbreadth challenge to predecessor regulation because the

impact on speech was incidental). In addition, “the First Amendment does not


                                            3
immunize ‘true threats.’” United States v. Bagdasarian, 652 F.3d 1113, 1116 (9th

Cir. 2011) (citing Watts v. United States, 394 U.S. 705, 708 (1969)). Here, the

evidence establishes that “a reasonable person who heard [Zagorovskaya’s]

statement[s] would have interpreted [them] as a threat” and that Zagorovskaya

subjectively intended her speech as threats. See Bagdasarian, 652 F.3d at 1119-

24; see also United States v. Stewart, 420 F.3d 1007, 1018 n.9 (9th Cir. 2005)

(citing Virginia v. Black, 538 U.S. 343, 360 (2003)).

      5. Finally, the trial court did not abuse its discretion by admitting Officer

Valadez’s testimony that her security firm was employed by GSA. See United

States v. Tank, 200 F.3d 627, 630 (9th Cir. 2000). Officer Valadez worked as a

security guard on seventeenth floor of the building for about eight years, and she

was familiar with the specific GSA regulations that covered the area near the

immigration courtrooms. See Fed. R. Evid. 602 (evidence to support a finding that

a witness has personal knowledge of a matter “may consist of the witness’s own

testimony”).

      AFFIRMED.




                                          4